Citation Nr: 0618294	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-08 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from March 1953 to 
December 1954. Before and after such active duty, he had 
periods of Army Reserve service (with active duty for 
training and inactive duty training), and he retired from the 
Reserve at the end of June 1992.

This matter came before the Board of Veterans' Appeals on 
appeal from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO), which granted the veteran service connection for 
bilateral hearing loss and rated this disorder as 
noncompensably disabling, effective from October 1993.

FINDING OF FACT

The veteran has findings on VA audiological evaluations of 
Level I hearing, bilaterally


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100 (effective prior to and after June 10, 
1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Prior to enactment of VCAA, the 
veteran, in October 1993, submitted a claim for service 
connection for a hearing disability.  He was awarded service 
connection for a hearing loss disability in a rating action 
dated in August 2001, and a noncompensable rating was 
assigned, effective the date the claim was received, October 
12, 1993.  The veteran timely appealed that decision.  A 
notice letter in March 2006 complied with the specific 
requirements of VCAA regarding notice in claims involving 
increased ratings.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.   See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, No. 05-7157, (Fed. 
Cir. April 5, 2006).  The Court has held that there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  (See Mayfield).  In this case, any notice 
received by the veteran after the initial rating action is 
harmless error.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  As all notification has been given and all relevant 
available evidence has been obtained, the Board concludes 
that any deficiency in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See ATD 
Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v.  Brown, 4 Vet. App. 384 (1993).  

Factual Background

In a letter dated in August 2001, a private physician, Dr. 
R.N.B., noted that the veteran's hearing in August 1991 
revealed right ear normal acuity sloping to a mild to 
moderate to moderately-severe sensorineural hearing loss, and 
in the left ear a mild sloping to moderate to moderately-
severe upsloping to moderate sensorineural hearing loss.  He 
further stated that recent testing of the veteran's hearing 
in June 2001, on two independent tests, revealed a mild 
sloping to severe sensorineural hearing loss.

Although service connection was granted effective in October 
1993, a review finds that there are no official hearing 
tests, either VA or non-VA of record in the period from 1993 
to 2001.

On a VA audiological evaluation afforded to the veteran in 
October 2001, the veteran reported impaired hearing acuity 
bilaterally since 1954.  He further reported wearing private 
purchase hearing aids since 1996.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
45
55
60
49
LEFT
45
45
55
65
53

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was bilateral symmetrical mild to severe sloping 
sensorineural hearing loss with excellent speech 
discrimination, bilaterally.

On a private audiological evaluation in October 2002, the 
veteran was assessed as having mild sensorineural hearing 
impairment through 2000 hertz, sloping to a severe 
sensorineural impairment through 8,000 hertz in the right 
ear.  In the left ear he was found to have mild sensorineural 
hearing impairment through 500 hertz, sloping to a severe 
sensorineural hearing impairment through 8,000 hertz.

A VA counseling psychologist in January 2004 noted that the 
veteran had impaired hearing and tinnitus.  He further noted 
that he has hearing aids and that his condition should not 
limit vocational activity/work.

On the authorized VA audiological evaluation in June 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
70
50
LEFT
45
45
55
70
54

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.

On the authorized VA audiological evaluation in March 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
35
40
55
75
51
LEFT
40
45
55
60
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  
Mild sloping to severe right ear sensorineural hearing loss 
with excellent speech discrimination abilities and mild 
sloping to moderately-severe left ear sensorineural hearing 
loss with excellent speech discrimination abilities were 
diagnosed.     

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required. See Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.   However the 
schedular criteria for rating hearing loss (i.e. those that 
establish the 11 auditory acuity levels) have not changed, 
and are currently located at 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1999).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
38 C.F.R. § 4.85 (2005)



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2005)

The Court has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiological testing is completed. See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this regard, the rating schedule provides a table for 
rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by State-licensed audiologists including speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz divided by 
4.  38 C.F.R. 4.85.  Table VI is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  Id.

The Board has considered the veteran's contention that his 
hearing loss is essentially more severe than currently 
evaluated.  However, the VA audiometric evaluation afforded 
the veteran in October 2001, June 2004, and March 2006 have 
produced findings that are accurate assessments of the 
veteran's hearing acuity.  The data obtained as a result of 
testing, when applied to the Hearing Impairment Tables noted 
above, clearly show that at no time since 2001, has the 
hearing loss in either ear registered above Level I.  

The Board finds that Level I hearing in both ears warrants a 
noncompensable rating under Diagnostic Code 6100. See 38 
C.F.R. § 4.85, Table VII (effective prior to and after June 
10, 1999). To be assigned a compensable schedular rating the 
average puretone threshold and speech recognition scores 
would have to reflect significantly greater hearing loss than 
is evident in this case.  Here we note that more than the 
noncompensable rating is not warranted at any time during the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 1

Finally, pursuant to 38 C.F.R. § 3.321, extraschedular 
consideration may be in order when there exists such an 
exceptional or unusual disability picture as render 
impractical the application of the regular schedular 
standards.  Here the record does not reflect that the 
veteran's service-connected hearing impairment presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Here we observe that the veteran's VA examiners 
have consistently assessed the veteran's speech 
discrimination as excellent and a VA counseling psychologist 
has opined that his hearing impairment should not limit 
vocational activity.  The record does not reflect evidence of 
marked interference with employment or any other factor which 
warrants submission to VA's Compensation and Pension Service 
for consideration for an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1).  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 287 (2000); VAOPGCPREC 6-96.  
  
Because the preponderance of the evidence is against the 
claim for a compensable rating, the reasonable doubt doctrine 
does not apply. 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A higher (compensable) initial evaluation for bilateral 
hearing loss is denied.




____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


